Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
	Claim 8 recites “shipment transactions each comprising each comprising a plurality of values” (emphasis added).  The terms “each comprising” appear to be duplicative.  Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 8, and 15 recite a method of organizing human activity because the claim recites a method that includes receiving shipment details, obtaining logistic preferences, applying the logistic preferences to the shipment details, training a classifier using shipment transactions, generating scores for vendor logistic services, and recommending a vendor logistic service using the scores.  This is a method of managing interactions between people.  The mere nominal recitation of a processor, a repository, a recommendation engine, and a graphical user interface does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of receiving, obtaining, applying, training, generating, and recommending in a computer environment.  The claimed processor, repository, recommendation engine, and graphical user interface are recited at a high level of generality and are merely invoked as a tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, obtaining, applying, training, generating, and recommending in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-7, 9-14, and 16-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and are rejected for substantially the same reasons.  Claims 2, 3, 9, 10, 17, and 18 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining further define the shipping attributes and obtaining shipping attributes.  Claims 4, 11, and 19 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining the logistic preferences.  Claims 5, 12, and 20 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining obtaining shipment transactions and generating a logistic preference.  Claims 6 and 13 further narrow the abstract idea of claims 1 and 8 by e.g., further defining training classifiers using shipment transactions.  Claims 7 and 14 further narrow the abstract idea of claims 1 and 8 by e.g., further defining displaying the recommendation and initiating an interaction in the graphical user interface.  Claim 16 further narrows the abstract idea of claim 15 by e.g., further defining sending shipment to the recommendation engine in response to a recommendation request.  Thus, claims 2-7, 9-14, and 16-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-7, 9-14, and 16-20 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan (U.S. Patent Application Publication No. 20200118071) in view of Gillen (U.S. Patent Application Publication No. 20180232693), Phillips (U.S. Patent No. 10163070), and Lutnick (U.S. Patent Application Publication No. 20190180292).
	Regarding Claim 1, Venkatesan teaches a method comprising:  receiving, for a package, shipment details comprising a plurality of attributes (see [0038] “The order-score component 124 
obtains the order 151 from the order management component 122. The order-score component 124 
further analyzes the obtained order 151 to identify the plurality of order attributes 152,” [0040] “the plurality of order attributes 152 for the order 151 includes, without limitation, at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order, an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery 
address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order”);
	training a classifier using a plurality of shipment transactions each comprising a plurality of values for the plurality of attributes and labeled with a vendor logistic service of a plurality of vendor logistic services (see [0034] “the set of machine learning inputs 190 include, but are not limited to: 
training data, user preferences, historical transaction data, telemetry data, feedback, and a set of weighted selection criteria,” [0046] “historical data 158 refers to the history of past orders 151. Thus, the historical data 158 includes the plurality of order attributes 152 for each of the at least one past orders 151,” [0040] “the plurality of order attributes 152 for the order 151 includes, without limitation, at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order, an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery address type, a date of order placement for the order, a time of order 
placement for the order, an expected shipping date for the order, or a carrier selection associated with the order” [0054] “If, for example, the at least one order attribute variable 155 output by the order-score component 124 indicated that changing carriers achieves the described twenty-percent increase in the probability of on-time delivery, and the order management component 122 determined the increased cost of such a change was nominal, such as for example only $0.20, the cost-benefit analysis performed by the order management component 122 may be configured to implement such a change. In a contrasting example, if the at least one order attribute variable output by the order-score component 124 indicated that changing carriers would achieve the described twenty-percent increase in the probability of on-time delivery, and the order management component 122 determined the increased cost of such a change was over a threshold amount, such as for example $5.00, the cost-benefit analysis performed by the order management component 122 may be configured to reject such a change as being cost-prohibitive,” [0134] “The disclosure herein is applicable to examples involving professional parcel carriers (e.g.: UPS®, FEDEX®, the United States Postal Service, DHL®, etc.), as well as crowdsourced delivery services,” the “past orders 151” teach the claimed “shipment transactions”).
	Venkatesan does not explicitly teach, however Gillen teaches obtaining, for a subset of the plurality of attributes, a plurality of logistic preferences (see [0023] “The shipment unit information/data may be accessed,” [0064] “the shipment unit information/data may comprise … preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred and/or required maximum vibration level,” [0093] “ various service offer parameters/conditions, such as a service offer identifier configured to uniquely identify the service offer, a logistics service provider/carrier/transporter identifier configured to uniquely identify the logistics service provider/carrier/transporter providing the service offer, a departure location, departure address, departure time or time range, an arrival location, arrival address, arrival time or time range, transportation route, transportation type (e.g., land, air, sea, tractor trailer, train, boat, airplane, and/or the like), cost per unit of shipment unit weight and/or volume, cost per shipment unit, type of shipment units and/or associated shipment units (e.g., trailer load, less than trailer load, environment condition requirements, palletized loads, cargo containers, individual shipment units (e.g., single boxes and/or the like)), one or more shipment units packaged in another associated shipment unit, payment information/data (e.g., deposit account that payment for transportation of shipment units and/or associated shipment units should be deposited to), and/or the like. FIG. 5A illustrates an example data construct for a service offer information/data 5′”); and
	applying the plurality of logistic preferences to the shipment details to obtain modified shipment details (see [0124] “a relevant service offer may be a service offer (e.g., stored in the service offer database) that shares an origin and/or destination location with the shipment unit information/data, shares an origin and/or destination with another relevant service offer, corresponds to an allowed transportation mode as indicated by the shipment unit information/data, does not pass through a geographical area to be avoided as indicated by the shipment unit information/data, allow for transportation of the shipment unit in accordance with the time and/or financial constraints, requirements, and/or preferences according to the shipment unit information/data,” [0125] “the shipment unit information/data is matched to one or more service offers of the relevant service offers. For example, the computing node entity 100 (and/or the shipment unit 102 and/or associated shipment unit 104) may match the shipment unit information/data to one or more service offers,” [0126] “a second service offer may provide transportation from the origin to a first intermediate location, a third service offer may provide transportation from the first intermediate location to a second intermediate location, and a fourth service offer may provide transportation from the second intermediate location to the destination. The combination of the second, third, and fourth service offers may be in accordance with the time and financial requirements of the shipment unit information/data and each leg (corresponding to one of the second, third, or fourth service offer) may be in accordance with the temperature requirements of the shipment unit information/data,” [0127] “a logistics service provider rating may also be used to select one or more service offers and/or to match one or more service offers to the shipment unit information/data. In an example embodiment, various weights may be applied to various aspects of the shipment unit information/data to identify a best service offer and/or set of service offers for transporting the shipment unit from the origin to the destination (e.g., the delivery address). For example, aspects of the shipment unit information/data that are required may be weighted more heavily that aspects of the shipment unit information/data that are preferences. As should be understood, the shipment unit information/data may be matched to one or more relevant service offers using various techniques”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Venkatesan the process of obtaining, for a subset of the plurality of attributes, a plurality of logistic preferences and applying the plurality of logistic preferences to the shipment details to obtain modified shipment details (the matched service offers) as taught by Gillen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where logistic preferences for a subset of attributes are obtained and applied to the shipment details to obtain modified shipment details.
	Venkatesan does not explicitly teach, however Phillips teaches generating, by applying the classifier to the modified shipment details, a plurality of scores for the plurality of vendor logistic services (see Col. 16, lines 16-38 “the scheduling model may be trained to produce, as output, a score that provides a measure with which scheduling platform 225 may evaluate a particular combination of a particular product location and particular courier. For example, the scheduling model may produce a score for a combination of product location and potential courier, the score being based on input data indicating courier cost, courier ability to deliver on time, fulfillment time associated with the product location, or the like. Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location. Other types of machine learning models may be used by scheduling platform 225 to facilitate selection of a particular product location and/or a particular courier. In some implementations, selection may be automatic (e.g., based on highest ranked machine learning scores or the like), and in some implementations, selection may be made by a user associated with scheduling platform (e.g., scheduling platform 225 may receive input from user selecting the particular product location and particular courier)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating, by applying the classifier to the modified shipment details (product location and potential courier, input data), a plurality of scores for the plurality of vendor logistic services as taught in Phillips with the shipping method of Venkatesan with the motivation “to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location” (Phillips Col. 16, lines 16-38).
	The following provides an example of the teachings of Gillen and Phillips.  Gillen teaches applying user preferences to a shipment to obtain modified shipment details (i.e., the matched service offers).  For example, the user prefers to use international shipping companies, so the system matches the shipment to FedEx, UPS, and DHL.  Phillips teaches applying a classifier to the modified shipment details, to generate scores for the shipping companies.  Continuing the above example, the system in Phillips can generate a score for each international shipping company and rank the companies based on the scores to assist the user in selecting a courier.  
	Venkatesan does not explicitly teach, however Lutnick teaches recommending a vendor logistic service from the plurality of vendor logistic services using the plurality of scores (see [0536] “the website may recommend one delivery service provider that has been used most by members of the group, recommended most by members of the group, and/or received a highest aggregate rating from members of the group”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of recommending a vendor logistic service from the plurality of vendor logistic services using the plurality of scores as taught in Lutnick with the shipping method of Venkatesan with the motivation to assist customers in choosing a delivery service provider (Lutnick [0536]).
	Regarding Claim 2, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Venkatesan further teaches wherein the plurality of attributes comprises an origin location of the package and a destination location of the package (see [0040] “the plurality of order attributes 152 for the order 151 includes … a postal code of a delivery address … an associated distribution center value for the order, an associated fulfillment center value for the order …a delivery address type,” [0078] “the associated distribution center value for the order 222 refers to a physical location (a distribution center) where goods are warehoused,” [0079] “the associated fulfillment center value for the order 224 refers to a physical location (a fulfilment center). In some such examples, fulfilment centers are specialized distribution centers optimized to deliver goods and/or services via e-commerce”).
	Regarding Claim 3, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Venkatesan does not explicitly teach, however Gillen teaches further comprising:  obtaining, by applying a scanning device to the package, a value for an attribute of the plurality of attributes, wherein the attribute is external to the subset of the plurality of attributes (see [0109] “a shipment unit 102 and/or associated shipment unit 104 may have optical indicia, RFID, smart, advanced autonomous, and/or various other capabilities. For example, a shipment unit having optical indicia capabilities may have machine and/or human readable indicia affixed thereto (e.g., via a label or sticker), written thereon, printed thereon, and/or the like. The optical indicia may be read, scanned, and/or the like by an optical scanner, using computer vision techniques, and/or the like. Reading, scanning, and/or the like the optical indicia may provide the transaction computing entity 110 
with the shipment unit identifier and/or other shipment unit information/data,” [0110] “additional shipment unit information/data within a shipment unit database (which in an example embodiment comprises one or more distributed ledger and/or blockchain structures), stored, for example, by a plurality of computing node entities 100,” the blockchain structures teach the claimed “the attribute [that] is external to the subset of the plurality of attributes”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 4, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Venkatesan does not explicitly teach, however Gillen teaches wherein the plurality of logistic preferences comprises preferences corresponding to the package, 
preferences corresponding to a sender of the package, and preferences corresponding to a recipient of the package (see [0064] “preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred 
and/or required maximum vibration level,” [0108] “preferences for transporting and/or warehousing the shipment unit,” the preferred and/or required temperature or temperature range teach the claimed “preferences corresponding to the package,” the preferences for transporting the shipping unit teach the claimed “preferences corresponding to a sender of the package,” and the preferences for warehousing the shipping unit teach the claimed “preferences corresponding to a recipient of the package”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 8, Venkatesan teaches a system, comprising:  a computer processor (see [0002] “The system includes at least one processor and a memory communicatively coupled to the at least one processor”);
	a repository configured to store:  shipment details comprising a plurality of attributes (see [0034] “The system 100 may optionally include a data storage device 150 for storing data, such as, but not limited to: the plurality of orders 151; a plurality of order attributes 152; a plurality of initial values for each order attribute 153 in the plurality of order attributes 152; a plurality of initial order-scores 154; a plurality of order attribute variables 157 (containing at least one order attribute variable 155); a plurality of alternative order-scores 156; a plurality of historical data associated with past orders 158; a plurality of telemetry data 159 associated with past alternative order-scores 156 and generated order 
attribute variables 155; a plurality of order change instructions 130; a plurality of order attribute deltas
132; a plurality of initial values for each of the identified one or more order attribute deltas 134; a plurality of updated order-scores 136; a plurality of machine learning inputs 190; and sensor data 192”);
	shipment transactions each comprising each comprising a plurality of values for the plurality of attributes and labeled with a vendor logistic service of a plurality of vendor logistic services (see [0040] “the plurality of order attributes 152 for the order 151 includes, without limitation, at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order, an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order,” [0046] “historical data 158 refers to the history of past orders 151. Thus, the historical data 158 includes the plurality of order attributes 152 for each of the at least one past orders 151”);
	receive, for a package, the shipment details (see [0038] “The order-score component 124 
obtains the order 151 from the order management component 122. The order-score component 124 
further analyzes the obtained order 151 to identify the plurality of order attributes 152,” [0040] “the plurality of order attributes 152 for the order 151 includes, without limitation, at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order, an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery 
address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order”),
	train a classifier using the plurality of shipment transactions ([0034] “the set of machine 
learning inputs 190 include, but are not limited to: training data, user references, historical transaction 
data, telemetry data, feedback, and a set of weighted selection criteria,” [0046] “historical data 158 
refers to the history of past orders 151. Thus, the historical data 158 includes the plurality of order 
attributes 152 for each of the at least one past orders 151,” [0040] “the plurality of order attributes 152
for the order 151 includes, without limitation, at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order, an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order,” [0046] “historical data 158 refers to the history of past orders 151. Thus, the historical data 158 includes the plurality of order attributes 152 for each of the at least one past orders 151,” [0054] “If, for example, the at least one order attribute variable 155 output by the order-score component 124 indicated that changing carriers achieves the described twenty-percent increase in the probability of on-time delivery, and the order management component 122 determined the increased cost of such a change was nominal, such as for example only $0.20, the cost-benefit analysis performed by the order management component 122 may be configured to implement such a change. In a contrasting example, if the at least one order attribute variable output by the order-score component 124 indicated that changing carriers would achieve the described twenty-percent increase in the probability of on-time delivery, and the order management component 122 determined the increased cost of such a change was over a threshold amount, such as for example $5.00, the cost-benefit analysis performed by the order management component 122 may be configured to reject such a change as being cost-prohibitive,” [0134] The disclosure herein is applicable to examples involving professional parcel carriers (e.g.: UPS®, FEDEX®, the United States Postal Service, DHL®, etc.), as well as crowdsourced delivery services),
	Venkatesan does not explicitly teach, however Gillen teaches a plurality of logistic preferences for a subset of the plurality of attributes (see Abstract “storing in a distributed ledger shipment unit 
data comprising an origin, a destination, and transportation parameters,” [0064] “the shipment unit information/data may comprise … preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred 
and/or required maximum vibration level”),
	obtain the plurality of logistic preferences for the subset of the plurality of attributes (see [0023] “The shipment unit information/data may be accessed,” [0064] “the shipment unit information/data may comprise … preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred 
and/or required maximum vibration level,” [0093] “various service offer parameters/conditions, such as a service offer identifier configured to uniquely identify the service offer, a logistics service provider/carrier/transporter identifier configured to uniquely identify the logistics service provider/carrier/transporter providing the service offer, a departure location, departure address, departure time or time range, an arrival location, arrival address, arrival time or time range, transportation route, transportation type (e.g., land, air, sea, tractor trailer, train, boat, airplane, and/or the like), cost per unit of shipment unit weight and/or volume, cost per shipment unit, type of shipment units and/or associated shipment units (e.g., trailer load, less than trailer load, environment condition requirements, palletized loads, cargo containers, individual shipment units (e.g., single boxes and/or the like)), one or more shipment units packaged in another associated shipment unit, payment information/data (e.g., deposit account that payment for transportation of shipment units and/or associated shipment units should be deposited to), and/or the like. FIG. 5A illustrates an example data construct for a service offer information/data 5′”),
	apply the plurality of logistic preferences to the shipment details to obtain modified shipment details (see [0124] “a relevant service offer may be a service offer (e.g., stored in the service offer database) that shares an origin and/or destination location with the shipment unit information/data, shares an origin and/or destination with another relevant service offer, corresponds to an allowed transportation mode as indicated by the shipment unit information/data, does not pass through a geographical area to be avoided as indicated by the shipment unit information/data, allow for transportation of the shipment unit in accordance with the time and/or financial constraints, requirements, and/or preferences according to the shipment unit information/data,” [0125] “the shipment unit information/data is matched to one or more service offers of the relevant service offers. For example, the computing node entity 100 (and/or the shipment unit 102 and/or associated shipment unit 104) may match the shipment unit information/data to one or more service offers,” [0126] “a second service offer may provide transportation from the origin to a first intermediate location, a third service offer may provide transportation from the first intermediate location to a second intermediate location, and a fourth service offer may provide transportation from the second intermediate location to the destination. The combination of the second, third, and fourth service offers may be in accordance with the time and financial requirements of the shipment unit information/data and each leg (corresponding to one of the second, third, or fourth service offer) may be in accordance with the temperature requirements of the shipment unit information/data,” [0127] “a logistics service provider rating may also be used to select one or more service offers and/or to match one or more service offers to the shipment unit information/data. In an example embodiment, various weights may be applied to various aspects of the shipment unit information/data to identify a best service offer and/or set of service offers for transporting the shipment unit from the origin to the destination (e.g., the delivery address). For example, aspects of the shipment unit information/data that are required may be weighted more heavily that aspects of the shipment unit information/data that are preferences. As should be understood, the shipment unit information/data may be matched to one or more relevant service offers using various techniques”) (please see claim 1 rejection for combination rationale).
	Venkatesan does not explicitly teach, however Phillips teaches generate, by applying the classifier to the modified shipment details, a plurality of scores for the plurality of vendor logistic services (see Col. 16, lines 16-38 “the scheduling model may be trained to produce, as output, a score that provides a measure with which scheduling platform 225 may evaluate a particular combination of a particular product location and particular courier. For example, the scheduling model may produce a score for a combination of product location and potential courier, the score being based on input data indicating courier cost, courier ability to deliver on time, fulfillment time associated with the product location, or the like. Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location. Other types of machine learning models may be used by scheduling platform 225 to facilitate selection of a particular product location and/or a particular courier. In some implementations, selection may be automatic (e.g., based on highest ranked machine learning scores or the like), and in some implementations, selection may be made by a user associated with scheduling platform (e.g., scheduling platform 225 may receive input from user selecting the particular product location and particular courier)”) (please see claim 1 rejection for combination rationale).
	The following provides an example of the teachings of Gillen and Phillips.  Gillen teaches applying user preferences to a shipment to obtain modified shipment details (i.e., the matched service offers).  For example, the user prefers to use international shipping companies, so the system matches the shipment to FedEx, UPS, and DHL.  Phillips teaches applying a classifier to the modified shipment details, to generate scores for the shipping companies.  Continuing the above example, the system in Phillips can generate a score for each international shipping company and rank the companies based on the scores to assist the user in selecting a courier.  
	Venkatesan does not explicitly teach, however Lutnick teaches a recommendation engine, executing on the computer processor, configured to:  recommend a vendor logistic service from the plurality of vendor logistic services using the plurality of scores (see [0536] “the website may 
recommend one delivery service provider that has been used most by members of the group, 
recommended most by members of the group, and/or received a highest aggregate rating from members of the group”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 9, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 8 as discussed above.  Venkatesan further teaches wherein the plurality of attributes comprises an origin location of the package and a destination location of the package (see [0040] “the plurality of order attributes 152 for the order 151 includes … a postal code of a delivery address … an associated distribution center value for the order, an associated fulfillment center value for the order …a delivery address type,” [0078] “the associated distribution center value for the order 222 refers to a physical location (a distribution center) where goods are warehoused,” [0079] “the associated fulfillment center value for the order 224 refers to a physical location (a fulfilment center). In some such examples, fulfilment centers are specialized distribution centers optimized to deliver goods and/or services via e-commerce”).
	Regarding Claim 10, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 8 as discussed above.  Venkatesan does not explicitly teach, however Gillen teaches wherein the recommendation engine is further configured to: obtain, by applying a scanning device to the package, a value for an attribute of the plurality of attributes, wherein the attribute is external to the subset of the plurality of attributes (see [0109] “a shipment unit 102 and/or associated shipment unit 104 may have optical indicia, RFID, smart, advanced autonomous, and/or various other capabilities. For example, a shipment unit having optical indicia capabilities may have machine and/or human readable indicia affixed thereto (e.g., via a label or sticker), written thereon, printed thereon, and/or the like. The optical indicia may be read, scanned, and/or the like by an optical scanner, using computer vision techniques, and/or the like. Reading, scanning, and/or the like the optical indicia may provide the transaction computing entity 110 with the shipment unit identifier and/or other shipment unit information/data,” [0110] “additional shipment unit information/data within a shipment unit database (which in an example embodiment comprises one or more distributed ledger and/or blockchain structures), stored, for example, by a plurality of computing node entities 100,” the blockchain structures teach the claimed “the attribute [that] is external to the subset of the plurality of attributes”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 11, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 8 as discussed above.  Venkatesan does not explicitly teach, however Gillen teaches wherein the plurality of logistic preferences comprises preferences corresponding to the package, preferences corresponding to a sender of the package, and preferences corresponding to a recipient of the package (see [0064] “preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred 
and/or required maximum vibration level,” [0108] “preferences for transporting and/or warehousing the shipment unit,” the preferred and/or required temperature or temperature range teach the claimed “preferences corresponding to the package,” the preferences for transporting the shipping unit teach the claimed “preferences corresponding to a sender of the package,” and the preferences for warehousing the shipping unit teach the claimed “preferences corresponding to a recipient of the package”) (please see claim 1 rejection for combination rationale).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Phillips, Gillen, Lutnick, Brady (U.S. Patent No. 10,303,171), and Seshan (U.S. Patent Application Publication No. 20100057652).
	Regarding Claim 5, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Venkatesan does not explicitly teach, however Brady teaches obtaining a plurality of shipment transactions each comprising a value for an attribute of the plurality of attributes, wherein the attribute corresponds to a logistic preference of the plurality of logistic preferences (see Col. 61, line 62 – Col. 62, line 18 “other data may also be received and utilized for assisting with the search for stopping locations (e.g., images and/or data from satellites, street cameras, AGVs or other vehicles traveling in the area, users, etc.). Other data may also be received or accessed regarding stopping locations in a given area (e.g., map and/or other data regarding public, private, and/or reserved stopping locations indicating coordinates, fees, parking time limits, sizes, restrictions, statistics regarding how often the various stopping locations are available and at what times of day, etc.). In various implementations, once an available stopping locations is found, data regarding the stopping location and/or the search for the stopping location, etc. may be recorded (e.g., by the transportation vehicle and/or the management system) and may be stored as part of a database or other collection of data regarding the given area, etc. Such data (e.g., regarding stopping locations, statistical availability of stopping locations, travel in the given area, etc.) may be collected from multiple transportation vehicles, AGVs, other autonomous vehicles and/or other sources, and may be accessed and/or otherwise utilized to assist with future searches (e.g., by transportation vehicles, AGVs, etc.) for stopping locations in the given area, etc.” the data collected from transportation vehicles teaches the claimed “shipment transactions;” and, the stopping location teaches the claimed “attribute”); and
	generating the logistic preference by calculating a mean of the values for the attribute in the plurality of shipment transactions (see Col. 61, line 62 – Col. 62, line 18 “a transportation vehicle and/or AGV or other autonomous vehicle may be instructed to travel to a preferred location (e.g., an optimal location) that has been determined (e.g., at a center or centroid of the delivery area, or according to an average of the coordinates of the delivery locations, etc.) and to begin a search for available stopping locations that are as close as possible to the preferred location”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Venkatesan the process of obtaining shipment transactions comprising values for an attribute corresponding to a logistic preference, and generating the logistic preference by calculating a mean of the values for the attribute as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where shipment transactions comprising values for an attribute corresponding to a logistic preference are obtained, and the logistic preference is generated by calculating a mean of the values for the attribute.
	Venkatesan and Brady do not explicitly teach, however Sheshan teaches calculating a harmonic mean (see [0015] “Those skilled in the art should recognize that there are other suitable approaches to consolidate the multiple constraints into a new numerical resultant, such as, without limitation, the generalized mean, the arithmetic mean, the geometric mean, the harmonic mean, and the weighted mean”).  It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of generating an average in Brady with the process of generating a harmonic mean in Sheshan.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of generating a preference by calculating a harmonic mean of values for an attribute.
	Regarding Claim 12, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 8 as discussed above.  Venkatesan does not explicitly teach, however Brady teaches wherein the recommendation engine is further configured to: obtain a plurality of shipment transactions each comprising a value for an attribute of the plurality of attributes, wherein the attribute corresponds to a logistic preference of the plurality of logistic preferences (see Col. 61, line 62 – Col. 62, line 18 “other data may also be received and utilized for assisting with the search for stopping locations (e.g., images and/or data from satellites, street cameras, AGVs or other vehicles traveling in the area, users, etc.). Other data may also be received or accessed regarding stopping locations in a given area (e.g., map and/or other data regarding public, private, and/or reserved stopping locations indicating coordinates, fees, parking time limits, sizes, restrictions, statistics regarding how often the various stopping locations are available and at what times of day, etc.). In various implementations, once an available stopping locations is found, data regarding the stopping location and/or the search for the stopping location, etc. may be recorded (e.g., by the transportation vehicle and/or the management system) and may be stored as part of a database or other collection of data regarding the given area, etc. Such data (e.g., regarding stopping locations, statistical availability of stopping locations, travel in the given area, etc.) may be collected from multiple transportation vehicles, AGVs, other autonomous vehicles and/or other sources, and may be accessed and/or otherwise utilized to assist with future searches (e.g., by transportation vehicles, AGVs, etc.) for stopping locations in the given area, etc.” the data collected from transportation vehicles teaches the claimed “shipment transactions;” and, the stopping location teaches the claimed “attribute”); and
	generate the logistic preference by calculating a harmonic mean of the values for the attribute in the plurality of shipment transactions (see Col. 61, line 62 – Col. 62, line 18 “a transportation vehicle and/or AGV or other autonomous vehicle may be instructed to travel to a preferred location (e.g., an optimal location) that has been determined (e.g., at a center or centroid of the delivery area, or according to an average of the coordinates of the delivery locations, etc.) and to begin a search for available stopping locations that are as close as possible to the preferred location”) (please see claim 1 rejection for combination rationale).
	Venkatesan and Brady do not explicitly teach, however Sheshan teaches calculating a harmonic mean (see [0015] “Those skilled in the art should recognize that there are other suitable approaches to consolidate the multiple constraints into a new numerical resultant, such as, without limitation, the generalized mean, the arithmetic mean, the geometric mean, the harmonic mean, and the weighted 
mean”) (please see claim 1 rejection for combination rationale).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Phillips, Gillen, Lutnick, and Sun (U.S. Patent Application Publication No. 20180357736).
	Regarding Claim 6, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Venkatesan does not explicitly teach, however Sun teaches training a plurality of classifiers using different subsets of the plurality of shipment transactions, wherein generating the plurality of scores comprises: applying the plurality of classifiers to the modified shipment details to obtain a plurality of outputs; and combining, according to a policy, the plurality of outputs (see [0071] “The training module 504 may generated the one or more ETA models based on data relating to one or more example service orders (e.g., the data related to the example service orders provided by the acquiring module 502). For example, the training module 504 may process the data related to the example service orders and determine one or more subsets of the data. In some embodiments, the training module 504 may cluster the data related to the example service orders into the subsets based on one or more features related to the example service orders. Each of the subsets may correspond to, for example, one or more particular features (e.g., spatial features, temporal features). The training module 504 may then determine one or more ETA models based on the subsets. For example, the training module 504 may extract one or more global feature vectors and/or 
historical durations from the plurality of subsets to train a plurality of ETA models accordingly,” [0072] “the determination module 506 may determine at least one candidate ETA based on the data related to the service request and the plurality of ETA models,” [0041] “determine a target ETA related to the service request based on the plurality of first ETA models. For example, the systems and methods may select at least one second ETA model from the plurality of first models. The systems and methods may then determine at least one candidate ETA using the at least one second ETA model. The systems and methods may then determine the target ETA related to the service request based on the at least one candidate ETA (e.g., by determining a weighted average and/or any other combination of the at least one candidate ETA),” [0118] “determine the target ETA related to the present service request based on a combination of the at least one candidate ETA (e.g., multiple candidate ETAs generated using one or more of the first ETA models and/or the at least one second ETA models). In some embodiments, the combination of the candidate ETAs may be determined by applying a weight to one or more of the candidate ETAs. For example, the ETA related to the present service request may be a weighted average of the at least one candidate ETA, a weighted mean of the at least one candidate ETA, etc.” the data related to the service request, ETA models, and candidate ETAs teach the claimed “modified shipment details,” “classifiers,” and “outputs;” thus, “determine at least one candidate ETA based on the data related to the service request and the plurality of ETA models” ([0072]) teaches the claimed “applying the plurality of classifiers to the modified shipment details to obtain a plurality of outputs”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of training classifiers using different subsets of shipment transactions, wherein generating scores comprises applying the classifiers to shipment details to obtain outputs and combining the outputs according to a policy as taught in Sun with the shipping method of Venkatesan with the motivation to enable determination of a delivery attribute (i.e., ETA of delivery vehicle) (Sun [0071]).
	Regarding Claim 13, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Venkatesan does not explicitly teach, however Sun teaches wherein the recommendation engine is further configured to: train a plurality of classifiers using different subsets of the plurality of shipment transactions, wherein generating the plurality of scores comprises: applying the plurality of classifiers to the modified shipment details to obtain a plurality of outputs; and combining, according to a policy, the plurality of outputs (see [0071] “The training module 504 may generated the one or more ETA models based on data relating to one or more example service orders (e.g., the data related to the example service orders provided by the acquiring module 
502). For example, the training module 504 may process the data related to the example service orders and determine one or more subsets of the data. In some embodiments, the training module 504 may cluster the data related to the example service orders into the subsets based on one or more features related to the example service orders. Each of the subsets may correspond to, for example, one or more particular features (e.g., spatial features, temporal features). The training module 504 may then determine one or more ETA models based on the subsets. For example, the training module 504 may extract one or more global feature vectors and/or historical durations from the plurality of subsets to 
train a plurality of ETA models accordingly,” [0072] “the determination module 506 may determine at least one candidate ETA based on the data related to the service request and the plurality of ETA 
models,” [0041] “determine a target ETA related to the service request based on the plurality of first ETA models. For example, the systems and methods may select at least one second ETA model from the plurality of first models. The systems and methods may then determine at least one candidate ETA using the at least one second ETA model. The systems and methods may then determine the target ETA related to the service request based on the at least one candidate ETA (e.g., by determining a weighted average and/or any other combination of the at least one candidate ETA),” [0118] “determine the target ETA related to the present service request based on a combination of the at least one candidate ETA (e.g., multiple candidate ETAs generated using one or more of the first ETA models and/or the at least one second ETA models). In some embodiments, the combination of the candidate ETAs may be determined by applying a weight to one or more of the candidate ETAs. For example, the ETA related to the present service request may be a weighted average of the at least one candidate ETA, a weighted mean of the at least one candidate ETA, etc.” the data related to the service request, ETA models, and candidate ETAs teach the claimed “modified shipment details,” “classifiers,” and “outputs;” thus, “determine at least one candidate ETA based on the data related to the service request and the plurality of ETA models” ([0072]) teaches the claimed “applying the plurality of classifiers to the modified shipment details to obtain a plurality of outputs”) (please see claim 6 rejection for combination rationale).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Phillips, Gillen, Lutnick, and Daire (U.S. Patent No. 9,811,838).
	Regarding Claim 7, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 1 as discussed above.  Although Venkatesan teaches displaying data on a graphical user interface, Venkatesan does not explicitly teach however Daire teaches displaying, in an element within a graphical user interface (GUI) generated by a computer processor, the recommendation of the vendor logistic service; and initiating, via the GUI, an interaction with the vendor logistic service (see Col. 6, lines 49-60 “FIG. 2 illustrates an example graphical user interface (GUI) 200 of a recommendation application, such as buyer application 12, on a display 202 associated with a buyer device according to some implementations. The GUI 200 presents information related to merchants 
participating in the recommendation application, such as in a representation 204 of a merchant. As illustrated, the representation 204 of the merchant can include a name 206, location information 208 
(e.g., an address, a latitude and longitude, a neighborhood, etc.), general information 210 (e.g., type of items available for purchase, cost of items, etc.), and/or visual depictions 212 of the items available for purchase,” Col. 10, lines 19-28 “the first buyer can surface a first instance of a recommendation application, in a first GUI 402, such as GUI 200 or GUI 302, in order to determine a merchant from which to place an order. Responsive to surfacing the recommendation application, a representation of the 
merchant may be displayed on the first GUI 402. As discussed above with reference to FIG. 2, the order in which merchant representations are surfaced can be based on buyer preferences, promotional information, a distance from the buyer, a route to the buyer, etc.” Col. 9, lines 49-55 “the GUI 200 can include virtual controls through which a buyer can indicate an interest in a merchant to a service-computing device, such as service-computing device 102. In some examples, the indication of interest can be recognized by the service-computing device by a buyer commencing an order with the merchant 
represented on the GUI, such as by selecting an order now button 220”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Venkatesan the process of displaying in a GUI a merchant recommendation and initiating, via the GUI, an interaction with the merchant as taught by Daire since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a merchant recommendation is displayed in a GUI and an interaction with the merchant is initiated via the GUI.
	Regarding Claim 14, the combination of Venkatesan, Gillen, Phillips, and Lutnick teaches the limitations of claim 8 as discussed above.  Although Venkatesan teaches displaying data on a graphical user interface, Venkatesan does not explicitly teach however Daire teaches further comprising a graphical user interface (GUI), wherein the recommendation engine is further configured to: display, in an element within the GUI generated by the computer processor, the recommendation of the vendor logistic service; and initiate, via the GUI, an interaction with the vendor logistic service (see Col. 6, lines 49-60 “FIG. 2 illustrates an example graphical user interface (GUI) 200 of a recommendation application, such as buyer application 12, on a display 202 associated with a buyer device according to some implementations. The GUI 200 presents information related to merchants participating in the 
recommendation application, such as in a representation 204 of a merchant. As illustrated, the representation 204 of the merchant can include a name 206, location information 208 (e.g., an address, a latitude and longitude, a neighborhood, etc.), general information 210 (e.g., type of items available for purchase, cost of items, etc.), and/or visual depictions 212 of the items available for purchase,” Col. 10, lines 19-28 “the first buyer can surface a first instance of a recommendation application, in a first GUI 
402, such as GUI 200 or GUI 302, in order to determine a merchant from which to place an order. Responsive to surfacing the recommendation application, a representation of the merchant may be 
displayed on the first GUI 402. As discussed above with reference to FIG. 2, the order in which merchant representations are surfaced can be based on buyer preferences, promotional information, a distance from the buyer, a route to the buyer, etc.” Col. 9, lines 49-55 “the GUI 200 can include virtual controls through which a buyer can indicate an interest in a merchant to a service-computing device, such as service-computing device 102. In some examples, the indication of interest can be recognized by the service-computing device by a buyer commencing an order with the merchant represented on the GUI, such as by selecting an order now button 220”) (please see claim 7 rejection for combination rationale).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daire in view of Venkatesan, Gillen, Phillips, and Lutnick.
	Regarding Claim 15, Daire teaches a method comprising:  receiving, for a package and via a graphical user interface (GUI) generated by a computer processor, shipment details comprising a plurality of attributes (see Col. 7, lines 31-36 “the GUI can provide a means by which a buyer can input a delivery location 214. For example, a buyer can want order food to be delivered to a friend's house prior to the buyer's arrival. Thus, in transit to the friend's house, the buyer can input an address for the delivery,” Col. 7, lines 43-45 “the GUI 200 can include a clock icon 218 on which a buyer can select a time associated with an order, such as for scheduling a future delivery time”);
	receiving, via the GUI, a recommendation of the vendor logistic service; displaying, in an element within the GUI, the recommendation of the vendor logistic service (see Col. 6, lines 49-60 “FIG. 2 illustrates an example graphical user interface (GUI) 200 of a recommendation application, such as buyer application 12, on a display 202 associated with a buyer device according to some implementations. The GUI 200 presents information related to merchants participating in the 
recommendation application, such as in a representation 204 of a merchant. As illustrated, the representation 204 of the merchant can include a name 206, location information 208 (e.g., an address, a latitude and longitude, a neighborhood, etc.), general information 210 (e.g., type of items available for purchase, cost of items, etc.), and/or visual depictions 212 of the items available for purchase”); and
	initiating, via the GUI, an interaction with the vendor logistic service (see Col. 10, lines 29-31 “the first buyer indicates an interest in the merchant by commencing an order, such as by selecting an order now button 406”).

	Daire does not explicitly teach, however Gillen teaches obtaining, for a subset of the plurality of attributes, a plurality of logistic preferences (see [0023] “The shipment unit information/data may be accessed,” [0064] “the shipment unit information/data may comprise … preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred and/or required maximum vibration level,” [0093] 
“various service offer parameters/conditions, such as a service offer identifier configured to uniquely identify the service offer, a logistics service provider/carrier/transporter identifier configured to uniquely identify the logistics service provider/carrier/transporter providing the service offer, a departure location, departure address, departure time or time range, an arrival location, arrival address, arrival time or time range, transportation route, transportation type (e.g., land, air, sea, tractor trailer, train, boat, airplane, and/or the like), cost per unit of shipment unit weight and/or volume, cost per shipment unit, type of shipment units and/or associated shipment units (e.g., trailer load, less than trailer load, environment condition requirements, palletized loads, cargo containers, individual shipment units (e.g., single boxes and/or the like)), one or more shipment units packaged in another associated shipment unit, payment information/data (e.g., deposit account that payment for transportation of shipment units and/or associated shipment units should be deposited to), and/or the like. FIG. 5A 
illustrates an example data construct for a service offer information/data 5′”); and
	sending the shipment details and the plurality of logistic preferences to a recommendation engine, wherein the recommendation engine:  applies the plurality of logistic preferences to the shipment details to obtain modified shipment details (see [0124] “a relevant service offer may be a service offer (e.g., stored in the service offer database) that shares an origin and/or destination location with the shipment unit information/data, shares an origin and/or destination with another relevant service offer, corresponds to an allowed transportation mode as indicated by the shipment unit information/data, does not pass through a geographical area to be avoided as indicated by the shipment unit information/data, allow for transportation of the shipment unit in accordance with the time and/or financial constraints, requirements, and/or preferences according to the shipment unit information/data,” [0125] “the shipment unit information/data is matched to one or more service offers of the relevant service offers. For example, the computing node entity 100 (and/or the shipment unit 
102 and/or associated shipment unit 104) may match the shipment unit information/data to one or more service offers,” [0126] “a second service offer may provide transportation from the origin to a first intermediate location, a third service offer may provide transportation from the first intermediate location to a second intermediate location, and a fourth service offer may provide transportation from the second intermediate location to the destination. The combination of the second, third, and fourth service offers may be in accordance with the time and financial requirements of the shipment unit information/data and each leg (corresponding to one of the second, third, or fourth service offer) may be in accordance with the temperature requirements of the shipment unit information/data,” [0127] “a logistics service provider rating may also be used to select one or more service offers and/or to match one or more service offers to the shipment unit information/data. In an example embodiment, various weights may be applied to various aspects of the shipment unit information/data to identify a best service offer and/or set of service offers for transporting the shipment unit from the origin to the destination (e.g., the delivery address). For example, aspects of the shipment unit information/data that are required may be weighted more heavily that aspects of the shipment unit information/data that are preferences. As should be understood, the shipment unit information/data may be matched to one or more relevant service offers using various techniques”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Daire the process of obtaining, for a subset of the plurality of attributes, a plurality of logistic preferences and applying the plurality of logistic preferences to the shipment details to obtain modified shipment details (the matched service offers) as taught by Gillen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where logistic preferences for a subset of attributes are obtained and applied to the shipment details to obtain modified shipment details.
	Daire does not explicitly teach, however Venkatesan teaches trains a classifier using a plurality of shipment transactions each comprising a plurality of values for the plurality of attributes and labeled with a vendor logistic service of a plurality of vendor logistic services (see [0034] “the set of machine learning inputs 190 include, but are not limited to: training data, user preferences, historical 
transaction data, telemetry data, feedback, and a set of weighted selection criteria,” [0046] “historical data 158 refers to the history of past orders 151. Thus, the historical data 158 includes the plurality of 
order attributes 152 for each of the at least one past orders 151,” [0040] “the plurality of order 
attributes 152 for the order 151 includes, without limitation, at least one of a postal code of a delivery 
address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order, an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order,” [0054] If, for example, the at least one order 
attribute variable 155 output by the order-score component 124 indicated that changing carriers 
achieves the described twenty-percent increase in the probability of on-time delivery, and the order 
management component 122 determined the increased cost of such a change was nominal, such as for example only $0.20, the cost-benefit analysis performed by the order management component 122 may be configured to implement such a change. In a contrasting example, if the at least one order attribute variable output by the order-score component 124 indicated that changing carriers would achieve the described twenty-percent increase in the probability of on-time delivery, and the order management component 122 determined the increased cost of such a change was over a threshold amount, such as for example $5.00, the cost-benefit analysis performed by the order management component 122 may be configured to reject such a change as being cost-prohibitive,” [0134] The disclosure herein is applicable to examples involving professional parcel carriers (e.g.: UPS®, FEDEX®, the United States Postal Service, DHL®, etc.), as well as crowdsourced delivery services”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Daire the process of training a classifier using shipment transactions comprising values for attributes and labeled with vendor logistic services as taught by Venkatesan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a classifier is trained using shipment transactions comprising values for attributes and labeled with vendor logistic services.
	Daire does not explicitly teach, however Phillips teaches generates, by applying the classifier to the modified shipment details, a plurality of scores for the plurality of vendor logistic services (see Col. 16, lines 16-38 “the scheduling model may be trained to produce, as output, a score that provides a measure with which scheduling platform 225 may evaluate a particular combination of a particular product location and particular courier. For example, the scheduling model may produce a score for a combination of product location and potential courier, the score being based on input data indicating courier cost, courier ability to deliver on time, fulfillment time associated with the product location, or the like. Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location. Other types of machine learning models may be used by scheduling platform 225 to facilitate selection of a particular product location and/or a particular courier. In some implementations, selection may be automatic (e.g., based on highest ranked machine learning scores or the like), and in some implementations, selection may be made by a user associated with scheduling platform (e.g., scheduling platform 225 may receive input from user selecting the particular product location and particular courier)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating, by applying the classifier to the modified shipment details (product location and potential courier, input data), a plurality of scores for the plurality of vendor logistic services as taught in Phillips with the shipping method of Daire with the motivation “to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location” (Phillips Col. 16, lines 16-38).  
	The following provides an example of the teachings of Gillen and Phillips.  Gillen teaches applying user preferences to a shipment to obtain modified shipment details (i.e., the matched service offers).  For example, the user prefers to use international shipping companies, so the system matches the shipment to international shipping companies (e.g., FedEx, UPS, DHL).  Phillips teaches applying a classifier to the modified shipment details, to generate scores for the shipping companies.  Continuing the above example, the system in Phillips can generate a score for each international shipping company and rank the companies based on the scores to assist the user in selecting a courier.  
	Daire does not explicitly teach, however Lutnick teaches recommending a vendor logistic service from the plurality of vendor logistic services using the plurality of scores (see [0536] “the website may recommend one delivery service provider that has been used most by members of the group, recommended most by members of the group, and/or received a highest aggregate rating from members of the group”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of recommending a vendor logistic service from the plurality of vendor logistic services using the plurality of scores as taught in Lutnick with the shipping method of Daire with the motivation to assist customers in choosing a delivery service provider (Lutnick [0536]).
	Regarding Claim 16, the combination of Daire, Gillen, Venkatesan, Phillips, and Lutnick teaches the limitations of claim 15 as discussed above.  Daire does not explicitly teach, however Phillips teaches determining that a recommendation has been requested for the modified shipment details, wherein the modified shipment details are sent to the recommendation engine in response to the determining (see Col. 14, lines 28-31 “scheduling platform 225 may provide, as input to the model, data indicating one or more product location characteristics and receive, from the model, an estimated fulfillment 
time,” Col. 15, line 64 – Col. 16, line 4 “providing information obtained from user device 210, product 
location device(s) 220, courier device(s) 240, and/or third party device(s) 250 to an artificial intelligence 
model (e.g., a machine learning model) trained to select a product location and/or a courier based on the obtained information (e.g., delivery location, delivery time, product location, fulfillment time, product location characteristics, courier characteristics, or the like)”) (please see claim 15 rejection for combination rationale).
	Regarding Claim 17, the combination of Daire, Gillen, Venkatesan, Phillips, and Lutnick teaches the limitations of claim 15 as discussed above.  Daire further teaches wherein the plurality of attributes comprises an origin location of the package and a destination location of the package (See Col. 6, lines 52-58 “The GUI 200 presents information related to merchants participating in the recommendation application, such as in a representation 204 of a merchant. As illustrated, the representation 204 of the merchant can include a name 206, location information 208 (e.g., an address, a latitude and longitude, a neighborhood, etc.),” Col. 7, lines 33-36 “a buyer can want order food to be delivered to a friend's house prior to the buyer's arrival. Thus, in transit to the friend's house, the buyer can input an address for the delivery”).
	Regarding Claim 18, the combination of Daire, Gillen, Venkatesan, Phillips, and Lutnick teaches the limitations of claim 15 as discussed above.  Daire does not explicitly teach, however Gillen teaches obtaining, by applying a scanning device to the package, a value for an attribute of the plurality of attributes, wherein the attribute is external to the subset of the plurality of attributes (see [0109] “a shipment unit 102 and/or associated shipment unit 104 may have optical indicia, RFID, smart, advanced autonomous, and/or various other capabilities. For example, a shipment unit having optical indicia capabilities may have machine and/or human readable indicia affixed thereto (e.g., via a label or sticker), written thereon, printed thereon, and/or the like. The optical indicia may be read, scanned, and/or the like by an optical scanner, using computer vision techniques, and/or the like. Reading, scanning, and/or the like the optical indicia may provide the transaction computing entity 110 with the shipment unit identifier and/or other shipment unit information/data,” [0110] “additional shipment unit information/data within a shipment unit database (which in an example embodiment comprises one or more distributed ledger and/or blockchain structures), stored, for example, by a plurality of computing node entities 100,” the blockchain structures teach the claimed “the attribute [that] is external to the subset of the plurality of attributes”) (please see claim 15 rejection for combination rationale).
	Regarding Claim 19, the combination of Daire, Gillen, Venkatesan, Phillips, and Lutnick teaches the limitations of claim 15 as discussed above.  Daire does not explicitly teach, however Gillen teaches wherein the plurality of logistic preferences comprises preferences corresponding to the package, preferences corresponding to a sender of the package, and preferences corresponding to a recipient of the package (see [0064] “preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred 
and/or required maximum vibration level,” [0108] “preferences for transporting and/or warehousing the shipment unit,” the preferred and/or required temperature or temperature range teach the claimed “preferences corresponding to the package,” the preferences for transporting the shipping unit teach the claimed “preferences corresponding to a sender of the package,” and the preferences for warehousing the shipping unit teach the claimed “preferences corresponding to a recipient of the package”) (please see claim 15 rejection for combination rationale).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daire in view of Gillen, Venkatesan, Phillips, Lutnick, Brady, and Seshan.
	Daire does not explicitly teach, however Brady teaches obtaining a plurality of shipment transactions each comprising a value for an attribute of the plurality of attributes, wherein the attribute corresponds to a logistic preference of the plurality of logistic preferences (see Col. 61, line 62 – Col. 62, line 18 “other data may also be received and utilized for assisting with the search for stopping locations (e.g., images and/or data from satellites, street cameras, AGVs or other vehicles traveling in the area, users, etc.). Other data may also be received or accessed regarding stopping locations in a given area (e.g., map and/or other data regarding public, private, and/or reserved stopping locations indicating coordinates, fees, parking time limits, sizes, restrictions, statistics regarding how often the various stopping locations are available and at what times of day, etc.). In various implementations, once an available stopping locations is found, data regarding the stopping location and/or the search for the stopping location, etc. may be recorded (e.g., by the transportation vehicle and/or the management system) and may be stored as part of a database or other collection of data regarding the given area, etc. Such data (e.g., regarding stopping locations, statistical availability of stopping locations, travel in the given area, etc.) may be collected from multiple transportation vehicles, AGVs, other autonomous vehicles and/or other sources, and may be accessed and/or otherwise utilized to assist with future searches (e.g., by transportation vehicles, AGVs, etc.) for stopping locations in the given area, etc.” the data collected from transportation vehicles teaches the claimed “shipment transactions;” and, the stopping location teaches the claimed “attribute”); and
	generating the logistic preference by calculating a harmonic mean of the values for the attribute in the plurality of shipment transactions (see Col. 61, line 62 – Col. 62, line 18 “a transportation vehicle and/or AGV or other autonomous vehicle may be instructed to travel to a preferred location (e.g., an optimal location) that has been determined (e.g., at a center or centroid of the delivery area, or according to an average of the coordinates of the delivery locations, etc.) and to begin a search for available stopping locations that are as close as possible to the preferred location”) (please see claim 5 rejection for combination rationale).
	Daire and Brady do not explicitly teach, however Sheshan teaches calculating a harmonic mean (see [0015] “Those skilled in the art should recognize that there are other suitable approaches to consolidate the multiple constraints into a new numerical resultant, such as, without limitation, the generalized mean, the arithmetic mean, the geometric mean, the harmonic mean, and the weighted 
mean”) (please see claim 5 rejection for combination rationale).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628